254 S.W.3d 926 (2008)
Arthur J. GREENWOOD, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 68252.
Missouri Court of Appeals, Western District.
June 17, 2008.
Margaret Mueller Johnston, Columbia, MO, for appellant.
Robert J. Bartholomew, Jefferson City, MO, for respondent.
Before JOSEPH M. ELLIS, Presiding Judge, LISA WHITE HARDWICK, Judge and JOSEPH P. DANDURAND, Judge.

ORDER
PER CURIAM.
Arthur Greenwood appeals the denial after a hearing of his Rule 24.035 motion based on ineffective assistance of counsel. After a thorough review of the record, we find that the judgment is based on findings of fact that are not clearly erroneous and that no error of law appears. An extended opinion would have no precedential value, but a memorandum explaining our reasoning has been provided to the parties.
Judgment affirmed. Rule 84.16(b).